By Order of the Supreme Court dated December 5, 1990, Cheryl L. Ellis was suspended from the practice of law for failure to respond to an order to show cause by November 27, 1990, why she had failed to contact Disciplinary Board Counsel Vivian Berg to arrange a new payment schedule and why her license to practice law in this state should not be suspended. This Order provided failure to respond would result in suspension from the practice of law. On December 21, 1990, letters dated October 31, 1990, and December 20, 1990, were received from Ms. Ellis. Pursuant to this Court’s request, Disciplinary Counsel Vivian E. Berg filed a response on January 29, 1991. The Court considered the matter, and
ORDERED, that the suspension of Cheryl L. Ellis continue in effect until reinstatement by the Supreme Court upon proper application for reinstatement.